Case 1:20-cv-01030-JPH-DLP Document 7 Filed 05/14/20 Page 1 of 2 PageID #: 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BRANDON BURTON,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:20-cv-01030-JPH-DLP
                                                       )
MATT MYERS,                                            )
HOLDRIETH,                                             )
MAINTENANCE DEPARTMENT,                                )
                                                       )
                               Defendants.             )

 ORDER ASSESSING A STRIKE AND DIRECTING ENTRY OF FINAL JUDGMENT

       This action is dismissed. The Order of April 9, 2020, dismissed the operative complaint

pursuant to 28 U.S.C. § 1915A. The plaintiff was given a period of time in which to attempt to

cure the deficiencies noted in that Order. The deadline has passed without response from the

plaintiff. Therefore, this action is properly dismissed. 28 U.S.C. § 1915A.

       Because the complaint has been dismissed for failure to state a claim, the plaintiff is

assessed a strike and notified that upon the receipt of three total strikes, he will not be permitted to

proceed in forma pauperis in future litigation unless he is under imminent danger of serious

physical injury. 28 U.S.C. § 1915(g).

       Judgment dismissing this action shall now issue.

SO ORDERED.

Date: 5/14/2020




                                                   1
Case 1:20-cv-01030-JPH-DLP Document 7 Filed 05/14/20 Page 2 of 2 PageID #: 15




Distribution:

BRANDON BURTON
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201




                                      2
